1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA

10

11    THERON KENNETH HOLSTON,                            No. 2:20-cv-01076-KJM-CKD P
12                         Plaintiff,
13            v.                                         ORDER SETTING SETTLEMENT
                                                         CONFERENCE
14    G. VIERA ROSA,
15                         Defendant.
16

17           Plaintiff is a former county inmate proceeding pro se and in forma pauperis in this civil

18   rights action filed pursuant to 42 U.S.C. § 1983. The court has determined that this case will

19   benefit from a settlement conference. Therefore, this case will be referred to Magistrate Judge

20   Kendall J. Newman to conduct a settlement conference on July 14, 2021 at 1:30 p.m. The

21   settlement conference will be conducted by remote means, to be determined at a later date and

22   time.

23           In accordance with the above, IT IS HEREBY ORDERED that:

24           1. This case is set for a settlement conference before Magistrate Judge Kendall J.

25                 Newman on July 14, 2021 at 1:30 p.m. The settlement conference will be conducted

26                 by remote means, to be determined at a later date and time.

27   ////

28   ////

                                                         1
1

2

3             2. A representative with full and unlimited authority to negotiate and enter into a binding

4                 settlement on the defendants’ behalf shall attend in person. 1

5             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

6                 The failure of any counsel, party or authorized person subject to this order to appear in

7                 person may result in the imposition of sanctions. In addition, the conference will not

8                 proceed and will be reset to another date.

9             4. The parties are directed to exchange non-confidential settlement statements seven days

10                prior to the settlement conference. These statements shall simultaneously be delivered

11                to the court using the following email address: kjnorders@caed.uscourts.gov. If

12                plaintiff does not have access to the internet, plaintiff shall mail his non-confidential

13                settlement statement Attn: Magistrate Judge Kendall J. Newman, USDC CAED, 501 I

14                Street, Suite 4-200, Sacramento, CA 95814 so that it arrives at least seven (7) days

15                prior to the settlement conference. The envelope shall be marked “SETTLEMENT

16                STATEMENT.” The date and time of the settlement conference shall be prominently

17                indicated on the settlement statement. If a party desires to share additional

18                confidential information with the court, they may do so pursuant to the provisions of

19                Local Rule 270(d) and (e).

20   Dated: June 3, 2021
                                                               _____________________________________
21
                                                               CAROLYN K. DELANEY
22                                                             UNITED STATES MAGISTRATE JUDGE
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
